DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 4 and 14, each of the claims recite: “…the second lateral edge being hermetically attached against the distal backing face…,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the specification does not describe in any detail how the free edge, the first lateral edge, and the second lateral edge being attached to the distal backing face forms a hermetic seal. Additionally, the instant disclosure does not describe what “hermetically” is intended to impart to the above-cited limitation (i.e. if “hermetically” is intended to impart a hermetic seal). Clarification from the Applicant is requested and appropriate correction is required. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbour, II et al. (US 2013/0101979 A1, herein referred to as: Shanbour, II), in view of Rojo et al. (US 2013/0120970 A1, herein referred to as: Rojo).
Regarding claim 1, Shanbour, II teaches or suggests a multifunctional illuminated writing pad  (Figs. 1-7) comprises: an opaque backing (102, 202, or 302); a transparent panel (108, 208, or 308);5 an illumination mechanism (222 or 322); the opaque backing (102, 202, or 302) comprise a proximal backing face (the outer face of 102, 202, or 302, respectively) and a distal backing face (the inner face of 102, 202, or 302, respectively); the transparent panel (108, 208, or 308) comprises a proximal panel face (the inner panel face of 108, 208, or 308, respectively) and a distal panel face (the outer panel face of 108, 208, or 308); the transparent panel (108, 208, or 308) being mounted onto the opaque backing (as shown in Figs. 1-7); the proximal panel face being positioned adjacent to the distal backing face (as shown in Figs. 1-7); the illumination mechanism (222 or 322) being integrated into the distal backing face (as shown in Figs. 6-7, said illumination mechanism 222 or 322 is integrate into an edge of the distal backing face);15 the illumination mechanism being in optical communication with the transparent panel (via the chamber formed by the combination of the opaque backing and transparent panel).
Shanbour, II does not explicitly teach or suggest an attachment mechanism, and the attachment mechanism being mounted onto the proximal backing face.  
Rojo teaches or suggests (Figs. 11-13) an attachment mechanism (432), and the attachment mechanism (432) being mounted onto a proximal backing face (as shown in Figs. 11-13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of an attachment mechanism, and the attachment mechanism being mounted onto the proximal backing face, such as taught or suggested by Rojo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability and/or utility of the device (i.e. by providing a feature which can aid the user in carrying the device as desired for the suited application, and/or make the device portable).
Regarding claim 2, Shanbour, II teaches or suggests (Figs. 1-7) the transparent panel (108, 208, or 308) further comprises a fixed edge (an edge at a top portion coupled to 124), a free edge (a lower edge opposite 124 having 125 thereon), a first lateral edge (a left or right side edge extending between said fixed edge and said free edge), and a second lateral edge (another of said left or right side edges extending between said fixed edge and said free edge opposite from said first lateral edge); the fixed edge and the free edge being positioned opposite to each other across the transparent panel (as shown in Figs. 1-7); the first lateral edge and the second lateral edge being positioned opposite to each other across the transparent panel (as shown in Figs. 1-7); the 
Regarding claim 3, Shanbour, II teaches or suggests (Figs. 1-7) the opaque backing and the transparent panel are in a paper-receiving configuration (Figs. 2-7); and the free edge, the first lateral edge, and the second lateral edge being positioned offset from the distal backing face (as shown in Figs. 2-7).5  
Regarding claim 4, Shanbour, II teaches or suggests (Figs. 1-7) the opaque backing and the transparent panel are in a paper-viewing configuration (as shown in Fig. 1); the free edge, the first lateral edge, and the second lateral edge being 10attached against the distal backing face (via the side frame extending from and around said distal backing face, as shown in Figs. 2-7); and the proximal panel face and the distal backing face being positioned offset from each other by a paper-receiving clearance (as described in paragraph [0022]).  
Shanbour, II does not explicitly teach or suggest said free edge, first lateral edge, and second lateral edge are attached against the distal backing face hermetically.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and formed the connection of the free edge, first lateral edge, and second lateral edge and the distal backing face as a hermetic connection, in order to improve the marketability and/or utility of the device (i.e. by providing a sealing connection which can prevent the entrance of moisture and other contaminants from the environment into the device, and/or by adapting the device for use outdoors or in environments which contain an increased amount of contaminants).
Regarding claim 6, Shanbour, II does not explicitly teach that the attachment mechanism being at least one length-adjustable leg strap; the at least one length-adjustable leg strap comprises a first strap end and a second strap end; the first strap end and the second strap end being mounted onto the opaque backing; and the first strap end and the second strap end being positioned opposite each other across the proximal backing face.  
Rojo teaches or suggests (Figs. 11-13) the attachment mechanism (432) being at least one length-adjustable leg strap (as shown in Figs. 11-13, the attachment mechanism 432 is capable of being adjusted, and is thus also capable of being attached to a leg. Therefore, 432 reasonably constitutes a length-adjustable leg strap); the at least one length-adjustable leg strap comprises a first strap end and a second strap end (434 and 436, respectively); the first strap end and the second strap end being mounted onto the opaque backing (as shown in Figs. 11-13); and the first strap end and the second strap end being positioned opposite each other across the proximal backing face (as shown in Figs. 11-13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the attachment mechanism being at least one length-adjustable leg strap; the at least one length-adjustable leg strap comprises a first strap end and a second strap end; the first strap end and the second strap end being mounted onto the opaque backing; and the first strap end and the second strap end being positioned opposite each other across the proximal backing face, such as taught or suggested by Rojo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not 
Regarding claim 9, Shanbour, II teaches or suggests (Figs. 1-7) the10 distal panel face is a dry-writing surface (as described in paragraph [0023]).  
Regarding claim 10, Shanbour, II does not explicitly teach that the transparent panel is made of green-tinted fluorescent plexiglass. 15  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the transparent panel is made of green-tinted fluorescent plexiglass, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to increase the durability of the transparent panel, and/or reduce the weight of the transparent panel, and/or improve the appearance and/or light transmittance of the transparent panel.
Regarding claim 11, Shanbour, II does not explicitly teach that the opaque backing is made of acrylic-polyvinyl chloride thermoplastic.  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the opaque backing is made of acrylic-polyvinyl chloride . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbour, II, in view of Rojo, as applied to claim 1 above, and in further view of Hurst (US 3,808,415 A).
Regarding claim 5, neither Shanbour, II nor Rojo teach or suggest that the attachment mechanism being a pocket clip; the pocket clip comprises a fixed end and a free end; the fixed end being mounted onto the proximal backing face; and the free end being positioned offset from the proximal backing face. 20  
Hurst teaches or suggests (Figs. 2-5) the attachment mechanism being a pocket clip (46); the pocket clip comprises a fixed end (an end coupled to the back of 10, at either of the riveted ends of 52 and/or 54, via element 44) and a free end (either of the respective ends opposite to said fixed end, as shown in Figs. 3 and 5); the fixed end being mounted onto the proximal backing face (as shown in Figs. 3 and 5, via 44); and the free end being positioned offset from the proximal backing face (as shown in Figs. 3 and 5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the attachment mechanism being a pocket clip; the pocket clip comprises a fixed end and a free end; the fixed end being mounted onto the proximal backing face; and the free end being positioned offset from the proximal backing face, such as taught or .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbour, II, in view of Rojo, as applied to claim 1 above, and in further view of Lai (GB 2,454,710 A).
Regarding claim 7, neither Shanbour, II nor Rojo teach or suggest that the opaque backing further comprises at least one pocket-accessing hole;  the at least one pocket-accessing hole being positioned offset from the transparent panel; and the at least one pocket-accessing hole traversing from the distal backing face to the proximal backing face.5  
Lai teaches or suggests (Figs. 2-10) at least one pocket-accessing hole (the hole in 15);  the at least one pocket-accessing hole being positioned offset from the transparent panel (as shown in Fig. 2); and the at least one pocket-accessing hole traversing from the distal backing face to the proximal backing face (as shown in Figs. 2-10, i.e. for being held by a user).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the opaque backing further comprises at least one pocket-accessing hole;  the at least one pocket-accessing hole being positioned offset from the transparent panel; and the at least one pocket-accessing hole traversing from the distal backing face to the proximal backing face, such as taught or suggested by Lai, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbour, II, in view of Rojo, as applied to claim 1 above, and in further view of Blanchard et al. (US 6,050,201 A, herein referred to as: Blanchard).
Regarding claim 8, neither Shanbour, II nor Rojo explicitly teach that the proximal backing face is shaped as a leg-bracing concave surface.  
Blanchard teaches or suggests (Figs. 1-6) a proximal backing face (16, 116) is shaped as a leg-bracing concave surface (as shown in Figs. 1-6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the proximal backing face is shaped as a leg-bracing concave surface, such as taught or suggested by Blanchard, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the .

Claims 12-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbour, II, in view of Rojo and Lai.
Regarding claim 12, Shanbour, II teaches or suggests a multifunctional illuminated writing pad  (Figs. 1-7) comprises: an opaque backing (102, 202, or 302); a transparent panel (108, 208, or 308); an illumination mechanism (222 or 322); the opaque backing (102, 202, or 302) comprise a proximal backing face (the outer face of 102, 202, or 302, respectively) and a distal backing face (the inner face of 102, 202, or 302, respectively);25 the transparent panel (108, 208, or 308) comprises a proximal panel face (the inner panel face of 108, 208, or 308, respectively) and a distal panel face (the outer panel face of 108, 208, or 308), a fixed edge (an edge at a top portion coupled to 124), a free edge (a lower edge opposite 124 having 125 thereon), a first lateral edge (a left or right side edge extending between said fixed edge and said free edge), and a second lateral edge (another of said left or right side edges extending between said fixed edge and said free edge opposite from said first lateral edge); the transparent panel being mounted onto the opaque backing (as shown in Figs. 1-7); the proximal panel face being positioned adjacent to the distal backing face (as shown in Figs. 1-7);30 the illumination mechanism being integrated into the distal backing face (as shown in Figs. 6-7, said illumination mechanism 222 or 322 is integrate into an edge of the distal backing face); the illumination mechanism being in optical communication with the transparent panel (via the chamber formed by the combination of the opaque backing and transparent panel); the fixed edge and the free 
Shanbour, II does not explicitly teach or suggest an attachment mechanism; the attachment mechanism being mounted onto the proximal backing face.
Rojo teaches or suggests (Figs. 11-13) an attachment mechanism (432), and the attachment mechanism (432) being mounted onto a proximal backing face (as shown in Figs. 11-13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of an attachment mechanism, and the attachment mechanism being mounted onto the proximal backing face, such as taught or suggested by Rojo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable 
The combined teachings of Shanbour, II and Rojo teach or suggest all of the elements of the claimed invention, except for said opaque backing comprising at least one pocket-accessing hole; the at least one pocket-accessing hole being positioned offset from the 5transparent panel; the at least one pocket-accessing hole traversing from the distal backing face to the proximal backing face.
Lai teaches or suggests (Figs. 2-10) at least one pocket-accessing hole (the hole in 15);  the at least one pocket-accessing hole being positioned offset from the transparent panel (as shown in Fig. 2); and the at least one pocket-accessing hole traversing from the distal backing face to the proximal backing face (as shown in Figs. 2-10, i.e. for being held by a user).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the opaque backing further comprises at least one pocket-accessing hole;  the at least one pocket-accessing hole being positioned offset from the transparent panel; and the at least one pocket-accessing hole traversing from the distal backing face to the proximal backing face, such as taught or suggested by Lai, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the 
Regarding claim 13, Shanbour, II teaches or suggests (Figs. 1-7) the opaque backing and the transparent panel are in a paper-receiving configuration (Figs. 2-7); and the free edge, the first lateral edge, and the second lateral edge being positioned offset from the distal backing face (as shown in Figs. 2-7).  
Regarding claim 14, Shanbour, II teaches or suggests (Figs. 1-7) the opaque backing and the transparent panel are in a paper-viewing configuration (as shown in Fig. 1); the free edge, the first lateral edge, and the second lateral edge being 10attached against the distal backing face (via the side frame extending from and around said distal backing face, as shown in Figs. 2-7); and the proximal panel face and the distal backing face being positioned offset from each other by a paper-receiving clearance (as described in paragraph [0022]).  
Shanbour, II does not explicitly teach or suggest said free edge, first lateral edge, and second lateral edge are attached against the distal backing face hermetically.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and formed the connection of the free edge, first lateral edge, and second lateral edge and the distal backing face as a hermetic connection, in order to improve the marketability and/or utility of the device (i.e. by providing a sealing connection which can prevent the entrance of moisture and other contaminants from the environment into the device, and/or by adapting the device for use outdoors or in environments which contain an increased amount of contaminants).
Regarding claim 16, Shanbour, II does not explicitly teach that the attachment mechanism being at least one length-adjustable leg strap; the at least one length-adjustable leg 
Rojo teaches or suggests (Figs. 11-13) the attachment mechanism (432) being at least one length-adjustable leg strap (as shown in Figs. 11-13, the attachment mechanism 432 is capable of being adjusted, and is thus also capable of being attached to a leg. Therefore, 432 reasonably constitutes a length-adjustable leg strap); the at least one length-adjustable leg strap comprises a first strap end and a second strap end (434 and 436, respectively); the first strap end and the second strap end being mounted onto the opaque backing (as shown in Figs. 11-13); and the first strap end and the second strap end being positioned opposite each other across the proximal backing face (as shown in Figs. 11-13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the attachment mechanism being at least one length-adjustable leg strap; the at least one length-adjustable leg strap comprises a first strap end and a second strap end; the first strap end and the second strap end being mounted onto the opaque backing; and the first strap end and the second strap end being positioned opposite each other across the proximal backing face, such as taught or suggested by Rojo, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary 
15 Regarding claim 18, Shanbour, II teaches or suggests (Figs. 1-7) the10 distal panel face is a dry-writing surface (as described in paragraph [0023]).20  
Regarding claim 19, Shanbour, II does not explicitly teach that the transparent panel is made of green-tinted fluorescent plexiglass. 15  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the transparent panel is made of green-tinted fluorescent plexiglass, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to increase the durability of the transparent panel, and/or reduce the weight of the transparent panel, and/or improve the appearance and/or light transmittance of the transparent panel.
Regarding claim 20, Shanbour, II does not explicitly teach that the opaque backing is made of acrylic-polyvinyl chloride thermoplastic.  
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the opaque backing is made of acrylic-polyvinyl chloride thermoplastic, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbour, II, in view of Rojo and Lai, as applied to claim 12 above, and in further view of Hurst.
Regarding claim 15, neither Shanbour, II, Rojo, nor Lai explicitly teach that the attachment mechanism being a pocket clip; the pocket clip comprises a fixed end and a free end; the fixed end being mounted onto the proximal backing face; and the free end being positioned offset from the proximal backing face.5  
Hurst teaches or suggests (Figs. 2-5) the attachment mechanism being a pocket clip (46); the pocket clip comprises a fixed end (an end coupled to the back of 10, at either of the riveted ends of 52 and/or 54, via 44, as shown in Figs. 3 and 5) and a free end (either of the respective ends opposite to said fixed end); the fixed end being mounted onto the proximal backing face (as shown in Figs. 3 and 5, via 44); and the free end being positioned offset from the proximal backing face (as shown in Figs. 3 and 5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the attachment mechanism being a pocket clip; the pocket clip comprises a fixed end and a free end; the fixed end being mounted onto the proximal backing face; and the free end being positioned offset from the proximal backing face, such as taught or suggested by Hurst, in order to improve the marketability of the device (i.e. by providing a .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbour, II, in view of Rojo and Lai, as applied to claim 12 above, and in further view of Blanchard.
Regarding claim 17, neither Shanbour, II, Rojo, nor Lai explicitly teach that the proximal backing face is shaped as a leg-bracing concave surface.  
Blanchard teaches or suggests (Figs. 1-6) a proximal backing face (16, 116) is shaped as a leg-bracing concave surface (as shown in Figs. 1-6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Shanbour, II and incorporated the teachings of the proximal backing face is shaped as a leg-bracing concave surface, such as taught or suggested by Blanchard, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the marketability of the device (i.e. by providing a feature which can aid the user in carrying the device as desired for the suited application, and/or providing an attachment feature which can contour to the users leg for comfort, or to fit limbs of varying sized users).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












































































Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875